DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recesses being rectilinear (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because it begins with the implied phrase “The invention relates to” and contains more than 150 words.  See MPEP § 608.01(b).
The disclosure is objected to as failing to comply with 37 CFR 1.77(c) for failing to include section headings.

Claim Objections
Claim 7 is objected to because it is missing “the” or “said” before “ramps” in line 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patarcity (USP 4,536,018).
In regards to claim 1, Patarcity discloses a compensator arrangement comprising: 
a first fixing unit (12), 
a second fixing unit (14), and 
a flexible intermediate member (24) detachably arranged between the first fixing unit and the second fixing unit and including a main body (body of 24), a first radial end flange (26) and a second radial end flange (26), 
wherein the first fixing unit comprises includes a first connecting member having a first connecting body (tubular portion of “12”) and a first fixing flange (16) having a plurality of through-holes (18), a first counter ring (38), a first clamping ring (34) and a first clamping device for releasably clamping the first radial end flange, the first clamping device comprising bolts (48) and elongated recesses (40; the recesses are axially elongated) for receiving the bolts, 
the second fixing unit comprises includes a second connecting member comprising a connecting body (tubular portion of “14”) and a second fixing flange (16) having a plurality of through-holes (18), a second counter ring (38), a second clamping ring (34) and a second clamping device for releasably clamping the second radial end flange, the second clamping device comprising bolts (48) and elongated recesses (40; the recesses are axially elongated) for receiving the bolts, 

wherein the second end flange of the flexible intermediate member is fluid- tightly clamped between the second fixing flange of the second connecting member and the second counter-ring (shown in fig. 2).
In regards to claim 2, Patarcity further discloses the bolts comprise a head (shown in fig. 1).
In regards to claim 3, Patarcity further discloses the flexible intermediate member is made of a flexible plastic material (column 3, lines 60-62 discloses a fluorocarbon polymer).
In regards to claim 4, Patarcity further discloses the bolts are arranged on the first counter ring and on the second counter ring (shown in fig. 1).
In regards to claim 5, Patarcity further discloses the bolts are threaded bolts (shown in fig. 1 with nuts 50).
In regards to claim 9, Patarcity further discloses indicator means (46) for determining a predetermined end position of first and second fixing units in the assembled state.
In regards to claim 11, Patarcity further discloses the first and/or second connecting body comprising a cylindrical cross- section (fig. 1 shows cylindrical).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Patarcity as applied to claim 1 above, and further in view of Kirkpatrick (USP 6,050,614).
In regards to claims 6-8, Patarcity discloses the compensator arrangement of claim 1, Patarcity does not disclose the elongated recesses comprise ramps which are inclined towards a radial plane, the ramps are laterally arranged on the elongated recesses, and the elongated recesses are arcuate.
However, Kirkpatrick shows that it is known to use elongated recesses (108) which comprises ramps (see inside surface of recess 108) which are inclined towards a radial plane, the ramps are laterally arranged on the elongated recesses, and the elongated recesses are arcuate (shown in fig. 4B).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the elongated recesses of Patarcity as arcuate recess having ramps, in order to allow circumferential alignment between the through holes of the fixing flange and the elongated recesses, as taught by Kirkpatrick at least in the abstract.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a compensator arrangement comprising all limitations of claim 10.
Patarcity, which is the closet prior art of record, discloses a compensator arrangement comprising most limitations of the claims as shown above, but does not show or suggest the first connecting member comprising a circumferential axial projection projecting in the axial direction on an inner side of the fixing flange, wherein the flexible intermediate member is clamped between the axial projection and an inner edge of the first counter ring in the mounted state. Further, this is not an obvious modification based on the current record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar compensator arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679      
03/16/2022